Title: From Thomas Jefferson to Thomas T. Hewson, 21 January 1806
From: Jefferson, Thomas
To: Hewson, Thomas T.


                        
                            Sir
                            
                            Washington Jan. 21. 1806.
                        
                        A pressure of business has prevented my acknolegement of the reciept of your favor of the 3d. and an earlier
                            expression of my sensibility on the continued favor of the American Philosophical society in electing me to their chair.
                            the interest I take in the advancement of the society is indeed without bounds, but my means, of contributing to it’s
                            purposes very limited. such as they are, they will on every occasion be devoted to their service. I pray you to convey to
                            them the high sense I entertain of their repeated kindnesses, & the gratification I feel on so honourable a suffrage.
                        I avail myself of this occasion of communicating a paper from Doctr. Samuel Brown on the Salt-petre caves &
                            rocks of the Western country, & with it I pray you to accept my salutations and assurances of great respect.
                        
                            Th: Jefferson
                            
                        
                    